Case 6:21-cv-00885-ADA Document 1 Filed 08/25/21 Page 1 of 2

UNITED STATES DISTRICT COURT wash u
VESTERN Delete
WESTERN DIVISION OF TEXAS —
WACO TEXAS DIVISION
AUGUST 25, 2021

David Edward Rapp
Plaintiff /

V.
Michelle Tinsley, Nurse Clinician, V.A. Waco, Tx.
Srikanth Bandela, M.D., V.A. Waco, Tx.

Michael L. Kieffer, Director, Central Tx., Veterans Affairs Hospital, Temple Tx.
Veterans Affairs Division, United States Government, Washington D.C.

MOTION FOR CIVIL SUIT

1. Now comes the Plaintiff, David Edward Rapp with motion for civil suit against the

above named individuals and entities herein to be identified as Defendants.

2. In support of this Motion for Civil Suit, the Plaintiff encloses a copy of criminal
complaint filed with: The Office of Inspector General, Veterans Affairs, Criminal
Complaint Division. The medical malpractice(s) perpetrated by the Defendants and
ensuing criminal conduct in support of the charges of medical malpractice are
detailed in the complaint.

3. The Plaintiff also states in support of Civil Suit, that his rights as a protected class,

Disabled person, veteran, under the auspices of the Americans with Disabilities Act

have been violated on six occasions.
Case 6:21-cv-00885-ADA Document 1 Filed 08/25/21 Page 2 of 2

4. The Plaintiff hereby petitions the court that all named Defendants be held liable
and the maximum statutory award Of $600,00.00, $100,000.00 per occurrence as
defined by law within the A.D.A. applicable law and guidelines.
5. The Plaintiff is due to become paraplegic from the waist down at any time. Due
to the ongoing malpractice of the Defendants, we further petition the court for award
in the amount of $25,000,000.00. This would afford the Plaintiff to pursue medical
care in a civilian setting for the remainder of his life, especially after paralysis sets in.
The Plaintiff was counseled by previous primary care physician D. Reddy, he will
require both a Colostomy and Urostomy. Exhibits 2 and 3 in support of medical
condition, with other records from the V.A. through discovery proceedings.
6. That the V.A. be responsible for Plaintiff's continued medications and psychological
needs, either through direct care or by remuneration award to be determined by the jury

separate from award requested in item five (5).

UW ith this action, plant iff re ues T resmbuvsement of attorne,
fee's anol couvt cost in Thisnatier.

arial E Lappe

David Edward Rapp,
Attorney, Per see,
254-258-8545

16334 State Highway 53
Temple, Texas 76501
vaughnm73@Gmail.com
